DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/20 has been entered. Claims 38, 44-48, 59-64 and 68-73 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered. 
Regarding the arguments on pages 9-10 that the cited references do not teach the amended limitations including “calculating a deviation vector that corresponds to the virtual song vector, the deviation vector weighting values of the virtual song vector based on a distribution of corresponding values of the at least two song vectors” and “modifying the calculated respective distances using the deviation vector”, please see the newly cited reference Gjerdingen et al. with cited columns and lines below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 38, 44-46, 48, 59-61, 63-64, 68-70 and 72-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 8326584) in view of Gjerdingen et al. (20020002899).

Specification, para. 110-111: “If the input seed is in the database, the input seed is then categorized…If the input seed is a song name, then "Retrieve Characteristics" step 1704 is executed. In "Retrieve Characteristics" step 1704, a song vector "S" that corresponds to the song is retrieved from the database for later comparison to another song vector. As stated previously, in one embodiment the song vector contains approximately 150 characteristics, and may have 400 or more characteristics ... "; para. 114: center or virtual song vector; para. 119: song vector or (virtual song vector) S; para. 146: feedback as positive, neutral, negative etc… and weighting the feedback. Thus, listener feedback is equivalent to listeners’ ratings.

modeling each song of a plurality of songs stored in a song database as a song vector and storing the song vector in a song vector database comprising a plurality of song vectors, each song vector having a plurality of values that each represent characteristics of the song across a plurality of dimensions (fig. 6: music, model of alike, n dimensional database of parameter differences; col. 6:1-4: create models of their perceptual processes of the descriptors, using a subset of all music, and to apply that model to the categorization of the set of all music; col. 9:25-40: once the models of the descriptors have been created, using a subset of all available music 301, they are applied to the classification of other music; col. 11:50-67: the computer searches the n dimensional database 405 of vectors made up of the song descriptors, looking for the smallest vector distances between the target song and other songs. These songs are arranged in a hit list box 502, arranged in increasing vector distance (decreasing similarity). An indication of the vector distance between each hit song and the target song is shown beside each hit song, expressed as a percent, with 100% being the same song. For example, the top of the list may be "Girl from Ipanema by Stan Getz, 85%"; col. 14:30-35.)
receiving an input seed (song/artist/attribute/keyword) from a user device; determining that the input seed is characterized as an artist; responsive to determining that the input seed is characterized as an artist: retrieving at least two song vectors from the song vector database that respectively correspond to at least two songs that are by the artist (col. 9:15-40: several such descriptors for each song are stored in a database; col. 11:33-67: a user can type in textural queries in the textual input box 504 – see fig. 5 – e.g., song title, artist and submits the query. For example, “Song title: Samba pa ti, Artist: Santana”. The user then submit the query by pressing the sort by similarity button. The song “Samba pa ti” become the target song. The computer searches the n dimensional database 405 of vectors made up of the song descriptors, looking for the smallest vector distances between the target song and other songs. These songs are arranged in a hit list box 502, arranged in increasing vector distance (decreasing similarity)).

calculating a virtual song vector by calculating a combination of the retrieved song vectors for each dimension of the retrieved song vectors (col. 11:45-67: the computer searches the n dimensional database of vectors made up of the song descriptors, looking for the smallest vector distances between the target song and other songs; col. 12: 45-57: a list of numbers is calculated for the comparison of each song to each other song. The list of numbers consists of a value for each parameter where the value is the difference between the parameter value for a first song and the value of the same parameter for a second song. When the model is used to compare one song to another for likeness, the list of parameter differences between the two songs is calculated and these differences are the inputs to the model. The model then yields a number that predicts the likeness that people would judge for the same two songs. The model processes the list of difference values by applying weights and heuristics to each value. The preferred method of creating a model of likeness is to sum the weighted parameter values.)
calculating respective distances between the song vector and each of the plurality of song vectors; modifying the calculated respective distances using the deviation vector; selecting a similar song based on the modified distance calculated being a smallest distance relative to each other respective distance, the similar song modeled by at least one of the plurality of song vectors; and providing the similar song from the song database to the user device (fig. 5, item 507: search similar songs; col. 10:34-40: a measure prototype is created by dividing the onset tracks into segments whose length corresponds to the length of one measure. These segments are then summed together to create a single, average onset track for one measure of the song, this is the measure prototype; col. 11:45-67: the computer searches the n dimensional database of vectors made up of the song descriptors, looking for the smallest vector distances between the target song and other songs. These songs are arranged in a hit list box 502, arranged in increasing vector distance (decreasing similarity). An indication of the vector distance between each hit song and the target song is shown beside each hit song, expressed as a percent, with 100% being the same song. For example, the top of the list may be "Girl from Ipanema by Stan Getz, 85%.")
 	Wells does not explicitly disclose the virtual song vector being a representative of an average of the respective plurality of values of at least two song vectors of the plurality of song vectors. 
	Gjerdingen et al. discloses
the virtual song vector being a representative of an average of the respective plurality of values of at least two song vectors of the plurality of song vectors (para. 77: production database that stores music data and allows a listener to search music based upon plural attributes; para. 162, 338: every space, including genre, voice quality, emotional quality, and tempo space is allocated a certain weight, wherein the value of the weight depends upon a user's preference and may be changed. A function defined by a weighted average of plural vectors provides a combined music space and assists in determining similar songs); 
calculating a deviation vector that corresponds to the virtual song vector, the deviation vector weighting values of the virtual song vector based on a distribution of corresponding values of the at least two song vectors (para. 154: standard deviation of ratings for different music samples for a specific question is calculated and may be designated as STDl, STD2, STD3, ... STDn; para. 258: song vectors based on genre, emotional quality etc.; para. 266-268: individual weights allocated to music  spaces and minimum/shortest distance between music samples. The derived function F may be applied generally to all pairs of music I and j; para. 304-308, 362-363: calculates standard deviation of music listener's responses. As shown in fig. 5E, music listener standard deviation is calculated based upon responses R1 to Rn for a specific sample.)
calculating respective distances between the song vector and each of the plurality of song vectors (para. 248, 264); 
modifying the calculated respective distances using the deviation vector (para. 154: standard deviation of ratings for different music samples for a specific question is calculated and may be designated as STD1, STD2, STD3, ... STDn; para. 362: calculates standard deviation of music listener's responses. As shown in fig. 5E, music listener standard deviation is calculated based upon responses R1 to Rn for a specific sample; para. 374: any feedback associated with deviant Z scores is provided to the listener real time and on-line via the Internet or a private network.)
selecting a similar song based on the modified distance calculated being a smallest distance relative to each other respective distance (para. 31, 266-268: individual weights allocated to music  spaces and minimum/shortest distance between music samples. The derived function F may be applied generally to all pairs of music I and j; para. 291: weights can be changed dynamically if listener ratings for specific music sample change over time. Further, weights can be varied based upon individual listeners or a group of listeners. Weights can be specified for plural spaces; para. 307, 313: generally, a focus group of music listeners and experts will verify the similarity results by listening to music samples. Explicit feedback from users of the system is also used to modify the similarity model and to identify songs with poor similarity matches; para. 338: every space, including genre, voice quality, emotional quality, and tempo space is allocated a certain weight, wherein the value of the weight depends upon a user's preference and may be changed. A function defined by a weighted average of plural vectors provides a combined music space and assists in determining similar songs). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Wells and Gjerdingen in order to provide to users songs that are best matched to the users’ interests/search, for example, providing recommendations based on the smallest average vector distance. See Gjerdingen, para. 465, 478.
		
As per claims 44, 60, 69, Wells et al. discloses
selecting a group of similar songs (fig. 5, item 507: search similar songs; col. 11:45-67: the computer searches the n dimensional database 405 of vectors made up of the song descriptors, looking for the smallest vector distances between the target song and other songs. These songs are arranged in a hit list box 502).
As per claims 45, 61, 70, Wells et al. discloses 
creating a playlist from the selected group of similar songs, wherein providing the similar song to the user device comprises providing the playlist to the user device (col. 11:33-67: a user can type in textural queries in the textual input box 504 – see fig. 5 – e.g., song title, artist and submits the query. For example, “Song title: Samba pa ti, Artist: Santana”. The user then submit the query by pressing the sort by similarity button. The song “Samba pa ti” become the target song. The computer searches the n dimensional database 405 of vectors made up of the song descriptors, looking for the smallest vector distances between the target song and other songs. These songs are arranged in a hit list box 502, arranged in increasing vector distance (decreasing similarity)).

As per claims 46, 63, 72, Wells et al. discloses
providing at a graphical user interface to the user device that provides an option to provide feedback input about the similar song (col. 13:47-50; col. 6:45-67: collecting human data through ratings, e.g., how much does the song make you want to move etc...; fig. 3, item 302.)

As per claims 48, 64, 73, Wells teaches
ranking the plurality of songs in the song database based on comparison of one or more of the plurality of song vectors to the reference song vector (col. 2:29-51; col. 11:45-59: a user can type in textural queries in the textual input box 504 – see fig. 5 – e.g., song title, artist and submits the query. The song “Samba pa ti” become the target song. The computer searches the n dimensional database 405 of vectors made up of the song descriptors, looking for the smallest vector distances between the target song and other songs. These songs are arranged in a hit list box 502, arranged in increasing vector distance (decreasing similarity)).

Claims 47, 62 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells et al. (US 8326584) in view of Gjerdingen et al. (20020002899) and further in view of Marks (US 20020032019).
As per claims 47, 62, 71, Wells and Gjerdingen et al. do not explicitly disclose limitations in said claims.
	Marks teaches
	receiving, from the user device, feedback input about at least one song in the playlist; and modifying the playlist based on the feedback input (para. 62: have a playlist modified in real time in response to negative inputs. By activing negatively to selections of a playlist, the playlist can be gradually optimized to best suit the listener...) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Wells, Gjerdingen and Marks in order to provide to users songs that are tailored to the users’ interests and also provide a more convenient way to search for similar songs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenyon et al. (US 4843562) teaches at col. 4:45-50: automatic information classification system may be achieved by utilizing a two-stage classification process. First, known broadcast information (a song or commercial) is "played into" the system in order to generate first and second stage reference libraries; col. 8:38-43: similar songs based on distances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/5/2021



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163